DETAILED ACTION

This Office Action for U.S. Patent Application No. 17/187,971 is responsive to communications filed on 1/27/2022, in reply to the Notice of Allowance of 11/01/2021. Currently, claims 1-3 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/660,375, filed on 12/08/2017.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2022 has been entered.

Response to Arguments
In regard to claims 1-3, the applicant submits amendments clarifying limitations of the independent claim. The amendments do not alter the claims in a way that would prevent them from still being in condition for allowance, and as such, the claims shall remain allowable.

Allowable Subject Matter
Claims 1-3 are allowed.

The following is an examiner's statement of reasons for allowance: The prior art does not teach or suggest the combination of limitations presented in the independent claim 1, with specific regard to the processor having three controls, wherein in the first control the processor is configured to control the video processor to conduct 2D video processing of the video content in a case where the content information received via the network interface circuitry indicates that the video content to be transmitted includes 2D video content; in the second control, causing the display to display an indication for requesting a viewer to input an operation instruction via the operation instruction receiver to select whether to choose to view the video content in 3D view or to view the video content in 2D view, in a case where the content information received via the network interface circuitry indicates that the video content to be transmitted includes 3D video content; and control the video processor to conduct 3D video processing of the video content, in a case where the operation instruction for choosing to view the video content in 3D view is input by the operation instruction receiver; and wherein in the third control, the processor is configured to: cause the display to display an indication for requesting a viewer to input an operation instruction via the operation instruction receiver to select whether to choose to view the video content in 3D view or to view the video content in 2D view, in a case where the content information received via the network interface circuitry indicates that the video content to be transmitted includes 3D video content; and control the video processor to conduct 2D video processing of the video content, in a case where the operation instruction for choosing to view the video content in 2D view is input by the operation instruction receiver.

The limitations of this claim are different enough from the parent applications, as the previous applications in this family do not refer to a processor having a plurality of controls including a first control, second control, and third control, and the previous applications have an operation instruction in which the viewer choose whether or not they are wearing glasses, which is different from the indication for requesting a viewer to input an operation of the instant application. As such, the claims in this application are not obvious upon the previously submitted claim sets in the parent applications, such as the application issued as U.S. Patent 10,972,783.

The closest prior art of reference, Kim et al. (U.S. Publication No. 2008/0303832), describes an apparatus for displaying an image bitstream that includes a display mode information extraction unit that receives image data with header information relating to whether to display the image data in a 3D mode or a 2D mode, but does not expressly disclose the processor having three controls, wherein in the first control the processor is configured to control the video processor to conduct 2D video processing of the video content in a case where the content information received via the network interface circuitry indicates that the video content to be transmitted includes 2D video content; in the second control, causing the display to display an indication for requesting a viewer to input an operation instruction via the operation instruction receiver to select whether to choose to view the video content in 3D view or to view the video content in 2D view, in a case where the content information received via the network interface circuitry indicates that the video content to be transmitted includes 3D video content; and control the video processor to conduct 3D video processing of the video content, in a case where the operation instruction for choosing to view the video content in 3D view is input by the operation instruction receiver; and wherein in the third control, the processor is configured to: cause the display to display an indication for requesting a viewer to input an operation instruction via the operation instruction receiver to select whether to choose to view the video content in 3D view or to view the video content in 2D view, in a case where the content information received via the network interface circuitry indicates that the video content to be transmitted includes 3D video content; and control the video processor to conduct 2D video processing of the video content, in a case where the operation instruction for choosing to view the video content in 2D view is input by the operation instruction receiver.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TYLER B. EDWARDS/
Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488